Citation Nr: 9931619	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  97-32 527A	)	DATE
	)
	)


THE ISSUE

Whether the January 1967 decision wherein the Board of 
Veterans' Appeals denied entitlement to service connection 
for the cause of the veteran's death should be reversed or 
revised on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Moving Party Represented by:  Rick S. Nissen, Attorney


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel





INTRODUCTION

The veteran served on active duty from October 1943 to April 
1946.  He died in May 1965.  The appellant, his widow, has 
since remarried.

The Board of Veterans' Appeals (the Board) notes that the 
appellant has challenged the Board's January 1967 decision on 
the grounds of CUE.  38 U.S.C.A. §§ 5109A and 7111; 38 C.F.R. 
§§ 20.1400 (1999), 20.1403 (1999); VAOPGCPREC 01-98.  The new 
statutory and regulatory provisions permit a claimant to 
demand review by the Board to determine whether CUE exists in 
an appellate decision previously issued by the Board, with a 
right of judicial review of such determinations.

In March 1999 the appellant and her representative were 
notified of the final CUE regulations and given 60 days to 
provide a response before the Board proceeded with the 
adjudication of the CUE claim.  In response to the Board's 
letter, the appellant's attorney requested additional time to 
respond and the request was granted.  In July 1999, 
appellant's attorney filed with the Board Appellant's Motion 
for Revision of the January 1967 Board decision of the basis 
of CUE (CUE Memorandum).  


FINDINGS OF FACT

1.  In a decision dated January 6, 1967, the Board denied 
entitlement to service connection for the cause of the 
veteran's death upon finding that acute myeloblastic 
leukemia, which caused the veteran's death, was not related 
to service on a direct or presumptive basis, and that there 
was no record of exposure to ionizing radiation during 
service, or of participation in activities involving possible 
radiation exposure.

2.  The facts as they were known at the time of the Board 
decision of January 6, 1967 were correct and it has not been 
shown otherwise.

3.  The statutory and regulatory provisions extant at the 
time of the Board decision of January 6, 1967 were correctly 
applied and it has not been shown otherwise. 


CONCLUSION OF LAW

The decision of January 6, 1967 wherein the Board denied 
entitlement to service connection for the cause of the 
veteran's death did not contain CUE.  38 U.S.C.A. §§  5109A, 
7104, 7111 (West 1991 & Supp. 1999); 38 C.F.R. §§ 20.1400, 
20. 1403 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record that was available to the Board when it issued a 
decision on January 6, 1967 that deny entitlement to service 
connection for the cause of the veteran's death included the 
veteran's service medical records.  It also included VA and 
private medical treatment records, and other evidence 
submitted by the appellant to supplement the record.

The death certificate showed that the immediate cause of the 
veteran's death was certified as acute myelogenous leukemia 
that was believed to have had its onset approximately 5 
months prior to death.  An autopsy was performed and it was 
reported that the veteran died of a paracolon septicemia 
complicating an acute myeloblastic leukemia.


The record shows that at the time of his death in May 1965 
the veteran did not have a service-connected disability.  
There was no record of a VA benefit claim pending prior to 
his death. 

The veteran's service medical records consisted of the 
medical examinations performed for entry into service and 
prior to his release from service.  There was no reference to 
leukemia.   The summary of the veteran's admission to The 
Swedish Hospital Medical Center in May 1965 that terminated 
with his death reported a history of easy fatigability in 
January 1965 followed by poor appetite, headache and sore 
throat several weeks before admission.  The past history was 
pertinently unremarkable.    

The appellant in her VA benefit application in June 1965 that 
claimed the veteran's death was service-connected noted that 
he was a subject of atomic radiation in service.  In 
disagreeing with the RO rating decision in September 1965 to 
deny service connection for the cause of the veteran's death 
she elaborated upon the circumstances of the veteran's 
radiation exposure at the Los Alamos facility and indicated 
that three members of his immediate group had died of 
leukemia.  She enclosed a copy of a certificate that 
recognized the veteran's duty in the "Manhattan District" 
and in the work essential to the production of the first 
atomic bomb.  

In response to the RO development request in late 1965 the 
appellant recalled the veteran's medical treatment and 
employment after service. She recalled that he was treated 
for nosebleeds in service at the time in question and advised 
of possible sterility related to radiation.  She did not have 
information for any service comrades.

As a result of an inquiry to the military personnel records 
center, it was learned that the veteran was a chief mechanic 
at the time he was assigned to the "Manhattan District".  
The RO was advised in the January 1966 report that his 
specific duties performed were not required to be maintained 
of record.  

Thereafter, the RO in February 1966 issued a rating decision 
denying service connection for the cause of the veteran's 
death based on claimed radiation exposure.  The RO found that 
there was no evidence that the veteran was exposed to 
excessive radiation in service or that exposure to excessive 
radiation was a causative factor in his death.  She was 
advised of this determination in a statement of the case 
issued in February 1966.

Thereafter, the appellant submitted a letter from the 
veteran's mother who recalled her son's statements regarding 
his experience in the nuclear project.  She recalled he 
mentioned having received burns to exposed areas of the neck 
and wrists, she thought, lying down behind a fence within a 
six-mile radius of the blast. 

The appellant stated in her appeal to the Board that the 
veteran was about six miles from the first atomic explosion.  
She also informed that leukemia was established, especially 
in Japan, as a high percentage of those exposed to the atomic 
blast subsequently developed leukemia.  She reported the 
closer to the blast the percentage with leukemia increased 
but that the disease was not diagnosed for many years.  She 
also requested that the claim be referred to a consultant or 
specialist for a fair determination.

After additional argument was recorded from the appellant's 
representative, the Board asked for additional development to 
clarify the record.  This included the correct date of the 
veteran's discharge from service, the veteran's whereabouts 
on July 16, 1945, the date of the first nuclear detonation, 
and if present at the event whether he was exposed to the 
blast.  

The Board also asked for any available data relating to his 
participation in the nuclear test.  Reference was also made 
to a General Order mentioned in the January 1966 report from 
the service department.

The record was supplemented with a copy of General Orders No. 
13, dated August 13, 1945, that authorized an award to the 
veteran's unit for the period of November 1944 though May 
1945 in the "Manhattan District".   The service department 
in August 1946 reported that the morning reports for the 
veteran's unit were missing and those rosters showed he was 
assigned to the "Manhattan District" from November 1943 to 
March 1946.  It was reported that information regarding the 
bomb blast was not a matter of record.  In a separate report 
also dated in August 1966, the service department advised 
that the duty location or information concerning 
participation or being exposed to the bomb blast was not a 
matter of record.  There was no referral location given to 
request such information.

Information requests were also directed to the Reynolds 
Electric and Engineering Company and the Los Alamos 
Scientific Laboratory.   In October 1966, a physician at the 
Los Alamos laboratory reported that the veteran was present 
in August 1945 as a member of a provisional engineer 
detachment that performed maintenance services about the post 
but was not involved in any technical activities.  The report 
mentioned earlier medical treatment from December 1943 to 
June 1945.  The physician stated that there was no indication 
in the laboratory records that he ever worked within any of 
the technical areas or received any exposure to radiation.  

In September 1946 an official in the dosimetry and records 
section of the Reynolds Electric and Engineering Company 
advised that they had the original Trinity Project (nuclear 
test) radiation exposure record.  It was reported that doses 
were listed for all persons who wore film badges and 
estimated doses were listed for those persons who did not 
wear film badges but who entered possible radiation exposure 
areas.  

The official stated that the veteran's name did not appear in 
the record.  The report indicated that the company did not 
have exposure information of the Manhattan Project and it was 
suggested that Los Alamos laboratory be contacted.  

In October 1966, the claim was returned to the Board with a 
summary of the information received pursuant to the August 
1966 request.  Based on that information, it was stated that 
that no other avenues of search were available.  

In the January 6, 1967 decision, the Board in denying 
entitlement to service connection for the cause of the 
veteran's death found that the veteran was assigned to the 
Manhattan District from November 1943 to March 1946, but that 
there was no record of exposure to ionizing radiation during 
service or of participation in activities involving possible 
radiation exposure.  The Board also found that symptoms of 
acute myeloblastic leukemia, the cause of death, first became 
apparent in 1965.    

The Board in discussing the evidence found that the veteran's 
exposure to radiation or service in a capacity requiring 
handling such materials or entering areas where such exposure 
could result was not shown.  The Board did conclude his 
presence at the test site was established.  The Board also 
mentioned information from the official report of the first 
atomic explosion regarding the distance at which burns were 
sustained.  Based on the foregoing, the Board concluded that 
absence of established exposure did not warrant referral to a 
specialist in nuclear medicine for a proper decision.  

The record shows that after the appellant unsuccessfully 
sought review of the claim in 1985, she prevailed in a claim 
received in June 1989.  The RO in December 1989 granted 
service connection for the cause of the veteran's death under 
recently enacted law, Pub. L. 100-321 (May 1, 1988).  

An agency of the federal government in December 1989 
confirmed the veteran's involvement in Project TRINITY.  It 
was previously established that he had died from a disease 
now presumptively linked to ionizing radiation exposure.  The 
May 1988 effective date was directed by VA adjudication 
instructions then in effect.

At a RO hearing in 1990 the appellant submitted an April 1987 
letter from the United States Army & Joint Services 
Environmental Support Group explaining research undertaken by 
the Department of Defense 1978 regarding test participants.  
A Defense Nuclear Agency (DNA) (now known as the Defense 
Threat Reduction Agency) Fact Sheet for Project TRINITY dated 
in December 1982 was submitted.  A DNA Fact Sheet for the 
Nuclear Personnel Test Review dated in April 1984 noted that 
nearly 850 formerly classified documents regarding the 
personnel aspects of atmospheric tests had been declassified.  
Also received was a map of the TRINITY site.  In testimony 
the representative summarized that if the information that 
existed now had been available in 1967 the Board would have 
ruled favorably on the claim and the intended benefits would 
have been awarded (Transcript at 8).

The record included a February 1992 report from DNA and a May 
1995 DNA report that indicated that the original dose 
estimate for the veteran was based upon a 1981 dose 
reconstruction.  Additional information made available after 
that date resulted in a modified reconstructed dose estimate.

The CUE Memorandum argued that the correct facts as they were 
known at the time were not before the Board and that resulted 
in CUE in the Board's January 1967 adjudication.  The moving 
party produced documents previously of record, specifically 
the Board decision of January 6, 1967, a DNA report of 
February 1992, and the TRINITY site map identified as 
Documents #1, #3 and #4, respectively.  

The following documents were also submitted in addition to 
two newspaper articles identified as Documents # 16 and #17 
and a February 1993 reply from the National Personnel Records 
Center to an inquiry from the appellant (Document #5):

A temporary duty roster dated July 14, 1945 listing the 
veteran that appears to have been incorporated into a 
description of events surrounding the "top secrecy" mission 
to participate in the TRINITY detonation, two pages (Document 
#2).  

A memorandum to the Army Secretary in July 1945, subject 
"The Test" declassified in 1987 that described the blast 
effects, five pages (Document #6).

Material pertinent to Project TRINITY from a May 1979 report 
for DNA entitled COMPILATION OF LOCAL FALLOUT DATA FROM TEST 
DETONATIONS 1945-1962 EXTRACTED FROM DASA 1251, Volume I, 
Continental U.S. Tests, eight pages (Document #7).

Sections of a document formerly classified as SECRET entitled 
"I-C Final Organization for Trinity Test #2 as of 15 July 
1945," one page (Document #8) and "I-D Events in Camp 
Immediately Following Shot-July 16, 1945," three pages 
(Document #9).

A memorandum from the Area Engineer to Washington 
Headquarters dated 6 November 1945, two pages  (Document 
#10).

A February 1946 memorandum, subject, "Estimate of dose of 
beta radiation received by cattle," one page (Document #11).

Report titled "NUCLEAR EXPLOSION 16 JULY 1945 Health Physics 
Report on Radioactive Contamination Throughout New Mexico 
Following the Nuclear Explosion Part A-Physics," five pages 
(Document #12).


"An Overview of Research in Radiation Biology and Protective 
Measures in the Manhattan Project During the War Years 1942-
1946   VII.  Development of radiation Standards and 
Protective Measures," eight pages (Document #13).

"The Role of Radiology in the Development of the Atomic 
Bomb," two pages (Document #14). 

"Historical Development of Radiation Measurement and 
Protection," three pages (Document #15).

The moving party relied upon the aforementioned documents to 
support the assertion that the Board's finding that there was 
no record of exposure to ionizing radiation during service or 
of participation in activities involving possible radiation 
exposure was in error.  It was argued that the conclusion of 
a manifestly different result was warranted due to CUE.  The 
moving party argued that although most of the documents were 
classified and not available, the information proved the 
Board's determination was incorrect.  


Criteria

The pertinent criteria in effect at the time of the Board's 
January 1967 decision noted that service connection may be 
granted for disability resulting for disability from disease 
or injury incurred in or aggravated by wartime service.  38 
U.S.C. § 310.


Where a veteran served continuously for 90 days or more 
during a period of war or peacetime service after December 
31, 1946, and leukemia becomes manifest to a degree of 
10 percent or more within 1 year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C. 301, 310, 
312, 313; 38 C.F.R. §§ 3.307, 3.309.

Service connection for the cause of the veteran's death 
required that disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C. § 410.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death. 

The issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto. 

Contributory cause of death is inherently one not related to 
the principal cause. In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection. 


(2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability. 
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions. 

(3) Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. 

Where the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed. 

(4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312.




The Board may obtain an expert medical opinion from the Chief 
Medical Director of the Veterans Administration on medical 
questions involved in the consideration of an appeal when, in 
its judgment such medical expertise, in addition to that 
available from the Board's medical staff, is needed for 
equitable disposition of 
an appeal.

When, in the judgment of the Board expert medical opinion, in 
addition to that available within the Veterans 
Administration, is warranted by the medical 
complexity or controversy involved in an appeal, the Board 
may obtain an 
advisory medical opinion from one or more independent medical 
experts who are not employees of the Veterans Administration.  
Opinions will be 
secured, as requested by the Chairman of the Board, from 
recognized 
medical schools, universities, clinics, or medical 
institutions, with 
which arrangements for such opinions have been made by the 
Administrator of Veterans Affairs. Actual selection of the 
expert or experts to give the opinion in an individual case 
will be made by an appropriate official of the institution.  
38 C.F.R. §  19.144 (1967).


Analysis

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.  Therefore, duties associated 
with such claims or applications are inapplicable, including 
notification under 38 U.S.C.A. § 5103(a) of the existence of 
evidence that might complete a claimant's application for 
benefits; the requirements of well-groundedness; and VA's 
duty to assist in the development of such claims.  38 C.F.R. 
§ 20.1411 (c) and (d).  

In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) nor the provisions of reopening claims on 
the grounds of new and material evidence under 38 U.S.C.A. 
§ 5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a) and 
(b).  A CUE motion is not an appeal and, with certain 
exceptions is not subject to the provisions of 38 C.F.R. 
Parts 19 and 20 which relate to the processing and 
disposition of appeals.  38 C.F.R. § 20.1402.

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board, on its own motion, or by a party to 
that decision.  38 C.F.R. § 20.1400.  A party that disagrees 
with the Board's denial of a motion for revision based on CUE 
in a prior Board decision can appeal that determination to 
the Court.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1409(d).

It is recognized that nothing in the recent changes is 
intended or should be construed to apply to claims involving 
CUE in an RO decision under 38 C.F.R. § 3.105(a) (1999) or 
new section 5109A of title 38 United States Code, that have 
not been subsumed by Board decisions.  

In this case, the appellant argues, in essence, that in its 
January 1967 decision the Board committed CUE when it failed 
to grant service connection for the cause of the veteran's 
death in not having official record evidence relied on by the 
RO to grant service connection in 1989.  

Specifically, the appellant argues recently, but conceding 
that the evidence relied on was not available in 1967, that 
the Board's finding of no record of exposure or of 
participation in such activities was clear and unmistakable 
error  (CUE Memorandum at 5). The appellant does not argue 
that any applicable law or regulation was misapplied or 
ignored.

The Board notes that the RO rating decisions in September 
1965 and February 1966 that were appealed and led to the 
Board decision of January 1967 was subsumed by the Board's 
January 1967 decision.  See, Donovan v. West, 158 F.3d 1377 
(Fed.Cir. 1998) and VAOPGCPREC 14-95 (O.G.C. Prec. 14-95).  

Importantly, the provisions of 38 U.S.C.A. § 7111; 38 C.F.R. 
§  20.1403 pertain to what constitutes clear and unmistakable 
error and what does not.

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error. It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied. 

(b) Record to be reviewed.  (1) General. Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  (2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued on or after 
July 21, 1992, the record that existed when that decision was 
made includes relevant documents in the possession by the 
Department of Veterans Affairs not later than 90 days before 
such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record. 

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new medical 
diagnosis that ''corrects'' an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.  

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

"It must be remembered that clear and unmistakable error is a 
very specific and rare kind of error."  Fugo  v. Brown, 
6 Vet. App. 40, 43 (1993). 

Importantly, the Board points out that a review for CUE in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  Consequently, the 
appellant's arguments of CUE in the Board's January 1967 
decision based upon subsequently declassified documents 
submitted thereafter are irrelevant and not for consideration 
with respect to the current claim.  Moreover, CUE does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

Thus the "correct facts" showing the veteran's presence at 
Project TRINITY detonation were not available to the Board in 
1967.  The Board had requested development of the claim in 
light of the argument and recollections of record.  


The official sources contacted did not confirm the veteran's 
presence at the test.  VA regulations specific to claims 
based on ionizing radiation exposure were not issued until 
the mid 1980's and the change in the law, which ultimately 
served as the basis for service connection in 1989, was not 
enacted until May 1988.  

The facts as they were known at the time of the Board's 
January 1967 decision revealed that during active duty the 
veteran manifested no symptoms of the disability implicated 
in his death and that it was not manifested until many years 
after service.  That finding is not challenged.  Following 
his separation from active duty, the record contains nothing 
in connection with a VA compensation claim until his death.   

There was no medical opinion submitted implicating the 
veteran's claimed exposure to ionizing radiation with the 
development of the fatal leukemia.  Although it was 
subsequently established by law that presumptive service 
connection would be established for the disease in a 
radiation exposed veteran, that presumption was not available 
at the time of the 1967 decision.  Nor were there other 
regulations specific to ionizing radiation exposure at that 
time.  The Board was not required to obtain an expert medical 
opinion.  That decision was within the Board's discretion.  
38 C.F.R. § 19.144 (1967).     

The rationale for the January 6, 1967, Board decision has 
been reported previously. Clearly, the decision was supported 
by and consistent with the evidence then of record.  The 
Board cannot find error in failing to obtain what was likely 
unavailable because of national security considerations.  The 
comprehensive development completed by the Board, which 
included supplementing reports from the service department 
and other sources having a connection with Project TRINITY, 
did not compel a favorable decision on the appellant's claim.  




The Board must note that the record in 1967 did not confirm 
the veteran's presence at the Project Trinity detonation or 
include evidence that compelled a conclusion that his death 
was linked to claimed radiation exposure.  In essence, the 
theory of CUE has focused on what was subsequently learned, 
or discovered, about the veteran's participation in Project 
TRINITY.  The argument for CUE concedes the pertinent 
information was not available and the Board sees no basis to 
conclude otherwise.  

The Board recognizes that CUE is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied. 

The Board points out that the appellant's arguments of error 
of fact as cited above, whether applied either specifically 
or collectively to the correct facts as known before the 
Board in January 1967, the inescapable conclusion remains 
that the overall result is not shown to be manifestly 
different from that reached by the Board in January 1967.  
The appellant and her attorney do not argue that what was 
"known" compelled a favorable decision in 1967.   The Board 
must observe that what was  "known" years later linked the 
veteran's fatal leukemia to ionizing radiation exposure in 
service.  

Clearly, the statutory and regulatory provisions extant at 
the time of the Board decision of January 1967 were correctly 
applied and it has not otherwise been shown or argued.  



The facts as they were known at the time of the Board 
decision of January 6, 1967 were correct and that it was 
shown otherwise years later does not change the record 
available in 1967.   

The Board considered all pertinent documentary evidence.  No 
relevant document was overlooked and it appears that the 
Board took a very careful approach by attempting to confirm 
exposure through several sources.  The Board must note that 
the service department advised the Board at the time that 
test participation information was not of record.  The Board 
will note for informational purposes that changes to the VA 
Adjudication Procedures Manual M21-1 incorporating 
instructions for the development and handling of radiation 
exposure cases were added in June 1979 more than a decade 
after the initial adjudication of the claim.    

The correct facts as stated in this case as they were known 
to the Board in January 1967, or reasonably discoverable, 
lack evidence of an error such that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the "error".  

Further, the Board must advise the appellant that any 
argument based on subsequently discovered information does 
not rise to the level of CUE as that term has come to be 
defined.   The Board observes that the official documents 
from DNA many years later mention the declassification of a 
significant number of documents that no doubt assisted in 
proving accurate information.   Overall, as to the 
appellant's specific allegation, the Board finds that the 
criteria for CUE existing in the prior final Board decision 
of January 6, 1967 have not been met. 


ORDER

There was no CUE in the January 6, 1967 decision wherein the 
Board denied entitlement to service connection for the cause 
of the veteran's death and, accordingly, that decision should 
not be revised or reversed.



		
RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 


